ORDER

PER CURIAM.
Appellant Randolph Stevens (“Stevens”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. Stevens was convicted by a jury of second degree murder and armed criminal action and sentenced to concurrent fifteen year sentences. This Court affirmed Steven’s conviction on direct appeal in State v. Stevens, 340 S.W.3d 304 (Mo.App. E.D.2011) (per curiam). Stevens subsequently filed a motion for post-conviction relief pursuant to Rule 29.15, alleging that his sentencing counsel was ineffective in failing to argue for a mitigating sentence of ten years. The motion court denied the motion without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and. restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the *917judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).